United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Flint, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-269
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2010 appellant filed an appeal from a May 13, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP)). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On April 28, 2009 appellant, then a 51-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained acute stress disorder as a result of her
federal employment. In a statement of April 30, 2009, appellant noted that she had witnessed an
1

5 U.S.C. § 8101 et seq.

incident between two employees at the end of June 2008, and since that time she had received
intimidating stares from another employee.
Appellant stated that management was
unprofessional, citing a September 2, 2008 meeting where Joe Babcock, a supervisor, stated that
he did not expect employees “to swap spit and make babies together, we just have to get the job
done.” According to her, Mr. Babcock also referred to an unidentified employee at another
employing establishment work site as a “moron,” and appellant’s husband worked at that site.
Appellant referred to a November 1, 2008 incident where the supervisor placed his hand on her
back and she told him to stop touching her. On December 1, 2008 she had a disagreement with
the supervisor regarding the use of leave, and the supervisor told her she worked at the pace of a
“three[-]legged sloth.” On January 13, 2009 the supervisor told appellant she had lost so much
weight that she would have to “run around the shower twice just to get wet.” Appellant alleged
that the supervisor brushed up against her on February 18, 2009 and told her she did not have to
finger each piece of mail.
The record contains additional statements from appellant regarding her claim. On
May 15, 2009 appellant alleged that the supervisor had sexually harassed and intimidated her,
and allowed a hostile work environment to develop. On September 2, 2008 she told the
supervisor not to touch or wink at her. With respect to the December 1, 2008 incident, appellant
stated the supervisor referred to her as a “little lady” in a demeaning tone. She stated that, while
the supervisor had disciplined an employee for whistling a television theme song, he whistled a
song from The Bridge on the River Kwai movie on two occasions. In May 2009, appellant
requested time to complete Equal Employment Opportunity (EEO) paperwork, but was told she
had to use the lunch room, which was retaliation. On June 23, 2009 she stated that since
August 2008 the supervisor would sometimes wink at her when he passed by and initiate
conversations when no one else was around.
Appellant submitted statements for coworkers in support of her claim. A Mr. Beardslee
submitted a May 22, 2009 statement that he felt there was a hostile work environment. He did
not discuss any specific incidents involving appellant. A Mr. Blumberg stated the work
environment had steadily declined over the past several years in a June 14, 2009 statement.
Ms. Hogard stated that management was promoting disharmony and discord. She discussed
incidents at work and repeated appellant’s allegations, although she did not state whether she had
personally witnessed any incidents involving appellant.
The employing establishment responded with statements from a supervisor,
Ms. Kurdziel, regarding an investigation into appellant’s allegations. On February 27, 2009
Ms. Kurdziel interviewed Mr. Babcock. With respect to the alleged “moron” statement,
Mr. Babcock asserted that he did not use the term at the service meeting, and it was appellant
who later told him that her husband was not the “moron who left the mail.” According to
Mr. Babcock, he did not recall even touching appellant or winking at her, nor did she ever talk to
him about such behavior. He acknowledged saying appellant was as slow as a three-legged
sloth, and her performance improved after the comment. Mr. Babcock stated that he never
commented on appellant’s weight loss. As to February 18, 2009, the supervisor stated that he
did not brush up against appellant, that staff was shorthanded that day and appellant was a slow
worker who generated many complaints among her coworkers.

2

The record contains a March 5, 2009 statement from Ms. Kurdziel regarding the
employee who allegedly looked at appellant in an intimidating manner. The coworker stated that
she had never made an effort to glare at appellant or intimidate her and was surprised by the
accusation.
By decision dated November 3, 2009, OWCP denied the claim for compensation. OWCP
found that no compensable work factors had been established.
Appellant requested a hearing before an OWCP hearing representative, which was held
on March 24, 2010. She submitted a transcript of testimony by a former coworker, Ms Moreton,
pursuant to an EEO action. Ms. Moreton testified that there several coworkers who had
complained about Mr. Babcock, stating they did not like working for him and he intimidated
them.
By decision dated May 13, 2010, OWCP’s hearing representative affirmed the
November 3, 2009 decision. The hearing representative found no compensable work factors had
been established.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.2 This burden includes the submission of detailed
description of the employment factors or conditions which she believes caused or adversely
affected the condition or conditions for which compensation is claimed.3 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.5

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

5

Lillian Cutler, 28 ECAB 125 (1976).

3

In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors causing a condition or disability, OWCP, as part of its adjudicatory function,
must make findings of fact regarding which working conditions are deemed compensable factors
of employment and are to be considered by a physician when providing an opinion on causal
relationship and which working conditions are not deemed factors of employment and may not be
considered.6 If a claimant does implicate a factor of employment, OWCP should then determine
whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.7
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.8 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.9
ANALYSIS
In the present case, appellant has not alleged that the performance of her regular or
specially assigned employment duties was a cause of her emotional condition. Rather, she
alleged a stress-related condition as result of actions by her supervisor. The initial question is
whether appellant established a compensable work factor with respect to her claim for
compensation.
Appellant alleged that she was subject to sexual harassment and a hostile work
environment. She pursued a claim before the EEO Commission, but the record does not contain
any findings with respect to a claim for sexual harassment.10 Appellant’s allegations before
OWCP regarding sexual harassment were that the supervisor placed his hand on her back,
brushed up against her, winked at her at times and made a comment about her weight loss. The
supervisor denied the allegations of touching, winking or commenting on weight loss. There are
no statements by any witness that observed the alleged behavior, or any other evidence to
support a finding that sexual harassment occurred.11 The Board finds that the evidence of record
is not sufficient to substantiate a compensable work factor based on sexual harassment.

6

See Norma L. Blank, 43 ECAB 389-90 (1992).

7

Id.

8

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

9

Margreate Lublin, 44 ECAB 945, 956 (1993).

10

It is not necessary to establish a claim of harassment before the EEO Commission, although findings made
pursuant to such a claim may be relevant to the compensation issues presented. Martha L. Cook, 47 ECAB 226, 231
(1995)
11

Compare K.M., Docket No. 10-1139 (issued April 25, 2011) (where there were allegations of overtly sexual
contact, evidence as to messages left by the alleged harasser, and lack of an adequate investigation by the employing
establishment).

4

With respect to specific statements, the record does establish, and OWCP acknowledged,
that the supervisor made a comment regarding appellant’s work pace as a “three[-]legged sloth.”
In addition, the supervisor stated at a September 2, 2008 meeting that employees did not have to
“swap spit and make babies together.” It is well established that a compensable factor may be
substantiated based on verbal abuse.12 This does not mean, however, that every statement that is
uttered in the workplace is sufficient to give rise to a compensable work factor.13 While
appellant may been offended by the remarks, the statements do not rise to the level of verbal
abuse, even if they may be considered offensive or unprofessional.14 There was also an
allegation that the supervisor whistled a tune from a movie, but again this would not itself rise to
the level of abusive behavior.
The Board finds the evidence of record does not substantiate a compensable work factor
based on a claim of sexual harassment, harassment or verbal abuse. In addition, the Board finds
no probative evidence regarding any other compensable work factors. Appellant noted a dispute
regarding leave, but such matters are administrative actions of the employer and the evidence
must show error or abuse.15 There is no probative evidence or error or abuse with respect to an
administrative matter in this case.
Since appellant has not established a compensable work factor, the Board will not address
the medical evidence.16 She may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds appellant has not established an emotional condition causally related to
compensable work factors.

12

David W. Shirey, 42 ECAB 783 (1991).

13

David C. Lindsey, Jr., 56 ECAB 263 (2005).

14

See K.C., Docket No. 10-709 (issued April 18, 2011).

15

Lori A. Facey, 55 ECAB 217 (2004).

16

See Margaret S. Krzycki, 43 ECAB 496 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2010 is affirmed.
Issued: September 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

